DETAILED ACTION
This office action is in response to claims filed 09/02/2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because it does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claims are directed to software. It is suggested to have a machine/controller that has/runs the program.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite mathematical concepts– mathematical relationships, mathematical formulas or equations, mathematical calculations. All limitations that use calculating and setting a compensation, and some the limitations that use estimating are abstract because of mathematical concepts. This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application. The measuring of current and estimating voltage are data gathering steps that do not correlate to add a meaningful limitation to the method/apparatus as they are insignificant extra-solution activity. The use of a processor is considered additional generic computer element, the generically recited computer element does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a sensor/detector can measure the current and the processor only estimates a voltage value, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-11, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmburg et al. US 20160181961 A1 (Hereinafter “Holmburg”).
Claim 1, Holmburg teaches a method comprising: 
estimating, by use of a processor, an output voltage using a Direct Current (DC) bus voltage ([0048] The outer control loop 201 may receive as inputs the control commands (e.g., desired speed of the motor 103, positional and acceleration commands, etc.), system limits (e.g., torque limits) and measurements such as the speed of the electric motor 103, the bus voltage of the electric motor 103, etc., which may be referred to as the actual speed of the electric motor 103)) and a duty ratio for a motor drive at a first switching frequency and at least one second switching frequency ([0049], Overall, the controller 101 regulates the input commands into q-axis and d-axis current commands that drive the electric motor 103); 
measuring an output current at the first switching frequency and the at least one second switching frequency ([0097] First, the processor 101-2 determines a current command for each of the switching frequencies in the table shown in FIG. 4. The processor 101-2 determines a d-axis and a q-axis command at each of the switching frequencies. For each set of q-axis and d-axis current commands, the processor 101-2 receives a set of actual d-axis and q-axis of the electric motor 103. The processor 101-2 may receive the set of actual d-axis and q-axis current commands via sensors 104); 
calculating a first stator resistance for the first switching frequency and at least one second stator resistance for the at least one second switching frequency (fig. 3, S330); 
estimating a stator resistance at a DC condition based on the first stator resistance and the at least one second stator resistance (fig. 3, S340); and 
setting a dynamic compensation based on a stator resistance error between the first switching frequency and the at least one second switching frequency (fig. 3, S370).
Claim 2, Holmburg teaches the method of claim 1, wherein the stator resistance at the DC condition is estimated using a linear regression based on the first stator resistance and the at least one second stator resistance ([0064] Therefore, in one example embodiment, multiple voltage and current measurements may be made and the resulting slope may be determined, which represents an estimate of the stator's resistance r.sub.s.). 
Regarding Claim 3, Holmburg teaches the method of claim 1, wherein the stator resistance at the DC condition is estimated using curve fitting based on the first stator resistance and the at least one second stator resistance ([0064] Therefore, in one example embodiment, multiple voltage and current measurements may be made and the resulting slope may be determined, which represents an estimate of the stator's resistance r.sub.s.). 
Regarding Claim 6, Holmburg teaches the method of claim 1, wherein the dynamic compensation modifies gate signals for an inverter (Fig. 3, S380).
Regarding Claim 7, Holmburg teaches the method of claim 1, wherein the dynamic compensation compensates for a gate voltage drop and a diode voltage drop ([0063] Accordingly, the value of r.sub.s may be determined from Eq. (2). However, determining r.sub.s from a single point measurement of v.sub.d and i.sub.d may prove inadequate because such measurement may be sensitive to offsets in the current transducers and the voltage drop of IGBT's and diodes utilized in the electric motor controller 101, the inverter 102 and the sensor(s) 104).
Regarding Claim 9, Holmburg teaches an apparatus (Fig. 1, 100)comprising: 
a processor (Fig. 1, 101-2); 
a memory (Fig. 1, 101-1) storing code executable by the processor to perform: 
- 24 -Rockwell Automation Docket No 2020P-091-USKBA Docket No 3112 2 39estimating an output voltage using a Direct Current (DC) bus voltage ([0048] The outer control loop 201 may receive as inputs the control commands (e.g., desired speed of the motor 103, positional and acceleration commands, etc.), system limits (e.g., torque limits) and measurements such as the speed of the electric motor 103, the bus voltage of the electric motor 103, etc., which may be referred to as the actual speed of the electric motor 103)) and a duty ratio for a motor drive at a first switching frequency and at least one second switching frequency ([0049], Overall, the controller 101 regulates the input commands into q-axis and d-axis current commands that drive the electric motor 103); 
measuring an output current at the first switching frequency and the at least one second switching frequency ([0097] First, the processor 101-2 determines a current command for each of the switching frequencies in the table shown in FIG. 4. The processor 101-2 determines a d-axis and a q-axis command at each of the switching frequencies. For each set of q-axis and d-axis current commands, the processor 101-2 receives a set of actual d-axis and q-axis of the electric motor 103. The processor 101-2 may receive the set of actual d-axis and q-axis current commands via sensors 104);
calculating a first stator resistance for the first switching frequency and at least one second stator resistance for the at least one second switching frequency (fig. 3, S330);
estimating a stator resistance at a DC condition based on the first stator resistance and the at least one second stator resistance (fig. 3, S340); and 
setting a dynamic compensation based on a stator resistance error between the first switching frequency and the at least one second switching frequency (fig. 3, S370).
Regarding Claim 10, Holmburg teaches the apparatus of claim 9, wherein the stator resistance at the DC condition is estimated using a linear regression based on the first stator 
Regarding Claim 11, Holmburg teaches the apparatus of claim 9, wherein the stator resistance at the DC condition is estimated using curve fitting based on the first stator resistance and the at least one second stator resistance ([0064] Therefore, in one example embodiment, multiple voltage and current measurements may be made and the resulting slope may be determined, which represents an estimate of the stator's resistance r.sub.s.). 
Regarding Claim 14, Holmburg teaches the apparatus of claim 9, wherein the dynamic compensation modifies gate signals for an inverter (Fig. 3, S380).
Regarding Claim 15, Holmburg teaches the apparatus of claim 9, wherein the dynamic compensation compensates for a gate voltage drop and a diode voltage drop ([0063] Accordingly, the value of r.sub.s may be determined from Eq. (2). However, determining r.sub.s from a single point measurement of v.sub.d and i.sub.d may prove inadequate because such measurement may be sensitive to offsets in the current transducers and the voltage drop of IGBT's and diodes utilized in the electric motor controller 101, the inverter 102 and the sensor(s) 104).
Regarding Claim 17, Holmburg teaches a computer program (Fig. 3) product, the computer program product comprising a non-transitory computer readable storage medium (Fig. 1, 101-1) having program code embodied therein, the program code readable/executable by a processor (Fig. 1, 101-2) to perform: 
estimating an output voltage using a Direct Current (DC) bus voltage ([0048] The outer control loop 201 may receive as inputs the control commands (e.g., desired speed of the motor 
measuring an output current at the first switching frequency and the at least one second switching frequency ([0097] First, the processor 101-2 determines a current command for each of the switching frequencies in the table shown in FIG. 4. The processor 101-2 determines a d-axis and a q-axis command at each of the switching frequencies. For each set of q-axis and d-axis current commands, the processor 101-2 receives a set of actual d-axis and q-axis of the electric motor 103. The processor 101-2 may receive the set of actual d-axis and q-axis current commands via sensors 104);
calculating a first stator resistance for the first switching frequency and at least one second stator resistance for the at least one second switching frequency (fig. 3, S330);
estimating a stator resistance at a DC condition based on the first stator resistance and the at least one second stator resistance (fig. 3, S340); and 
setting a dynamic compensation based on a stator resistance error between the first switching frequency and the at least one second switching frequency (fig. 3, S370).
Regarding Claim 18, Holmburg teaches the computer program product of claim 17, wherein the stator resistance at the DC condition is estimated using a linear regression based on the first stator resistance and the at least one second stator resistance ([0064] Therefore, in one example 
Regarding Claim 19, Holmburg teaches the computer program product of claim 17, wherein the stator resistance at the DC condition is estimated using curve fitting based on the first stator resistance and the at least one second stator resistance ([0064] Therefore, in one example embodiment, multiple voltage and current measurements may be made and the resulting slope may be determined, which represents an estimate of the stator's resistance r.sub.s.). 
Allowable Subject Matter
Claims 4-5, 8, 12-13, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jul Ki et al. KR 20090067919 A “METHOD OF ESTIMATING THE PARAMETER OF INDUCTION MOTOR” teaches the stator resistance of the induction motor is estimated based on the relation between the frequency of the first and second current and the measured first and second equivalent resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846